DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11, 13-17, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012-246555A (JP’555).
JP’555 teaches an Al-Zn-Mg alloy at abstract, Table 1 comprising (in wt%):



Claim 1
Al alloy



cl. 2



cl. 3



cl. 4


Claim 9
Al alloy



cl. 10
Claim 15
Housing for an electronic devise



JP’555


JP’555 ex. A1


JP’555 ex. B2
Zn
4.5-8.0



6.0-7.0

4.5-8.0
5.5-7.5
5.81
6.50
Mg
0.9-2.0



1.0-1.75

0.9-2.0
1.2-2.2
1.31
1.70
Cu
0.01-0.3



0.1-0.3

0.01-0.3
-0.10
0.03
0.13

0-0.05

0-0.04

0-0.05

0-0.05
-0.05
0.01
0.01
Fe
0.04-0.25



0.10-0.20

0.04-0.25

0.18
0.18
Si



0-0.10




0.03
0.03
Zn/Mg

4:1 to 7:1



4:1 to 7:1






wherein example A1 or B2 in Table 1 of JP’555 fall within the claimed ranges of Zn, Mg, Cu, Zr, Fe, Si, Ag, as well as the claimed Zn/Mg ratio (cl. 1-4, 9, 10, 15, 16). Concerning independent claim 15’s limitation of “a housing for an electronic device”, JP’555 teaches said alloy is formed into case-type structures for laptops, personal computers, cellular phones, and digital cameras, and therefore meets the instant product limitation.  Because JP’555 teaches an example within the claimed ranges, it is held that JP’555 anticipates the claimed invention.
Concerning claims 8, 14, and 20, JP’555 teaches said ex A1 exhibits YS of 401 MPa (Table 2) and B2 exhibits YS of 456 MPa, which meet the instantly claimed minimum YS.
Concerning claims 5, 7, 11, 13, 17, 19, which mention a minimum thermal conductivity or vol% of MgZn2 precipitates, because JP’555 teaches an identical Al-Zn alloy product, processed by extrusion and heat treatment, then substantially the same properties, such as thermal conductivity and vol% MgZn2 precipitates are inherently expected, as for the instant invention.  Therefore these claims are also rejected under this statute.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shikama et al (US 2013/0213533A1).
Shikama teaches an Al-Zn-Mg alloy (see Shikama at abstract, etc) comprising (in wt%):



Claim 1
Al alloy



cl. 2



cl. 3



cl. 4


Claim 9
Al alloy



cl. 10
Claim 15
Housing for an electronic devise


Shikama
Zn
4.5-8.0



6.0-7.0

4.5-8.0
3.0-8.0
Mg
0.9-2.0



1.0-1.75

0.9-2.0
0.4-2.0
Cu
0.01-0.3



0.1-0.3

0.01-0.3
0.05-2.0
Zr
0-0.05

0-0.04

0-0.05

0-0.05

Fe
0.04-0.25



0.10-0.20

0.04-0.25
-0.35
Si



0-0.10



-0.30
Zn/Mg

4:1 to 7:1



4:1 to 7:1


Grain aspect ratio







Typically 1.0-1.5


which overlaps the claimed ranges of Zn, Mg, Cu, Zr, Fe, Si, Ag, as well as the claimed Zn/Mg ratio (cl. 1-4, 9, 10, 15, 16) (see Table above for comparison). 
Concerning claim 15, Shikama teaches an article is formed out of said alloy – such as a hollow extruded material (abstract) with excellent strength properties. It would have been obvious to one of ordinary skill in the art to have used the hollow extruded Al-Zn alloy product of Shikama for an electronic housing, because Shikama teaches said hollow extrusion has excellent strength properties absent of weld cracking (examples).
Because of the overlap in alloying ranges, it is held that Shikama has created a prima facie case of obviousness of the presently claimed invention.
Overlapping ranges have been held to be a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of 

Concerning claims 6, 12, and 18, Shikama teaches examples with an average aspect ratio 1.2 (see ex. A2, Table 2 of Shikama), which falls within the instantly claimed minimums.
Concerning claims 8, 14, and 20, Shikama teaches examples with a YS 375MPa (see ex. A2, Table 2 of Shikama), which falls within the instantly claimed minimums.
Concerning claims 5, 7, 11, 13, 17, 19, which mention a minimum thermal conductivity or vol% of MgZn2 precipitates, because Shikama teaches an overlapping Al-Zn alloy product, processed by extrusion and heat treatment, then substantially the same properties, such as thermal conductivity and vol% MgZn2 precipitates are reasonably expected to occur, as for the instant invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,208,371. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of US’371 are drawn to an overlapping Al-Zn-Mg-Cu-Zr-Fe-Si alloy, with YS≥300MPa and average grain aspect ratio ≤1:1.2 (see in particular, US’371 at claims 1, 15, 17). It would have been within the level of one of ordinary skill in the art to form the Al-Zn alloy taught by the claims of US’371 into the claimed “housing for an electronic device” because claim 17 of US’371 teaches excellent strength.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,597,762. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of US’762 are drawn to an overlapping Al-Zn-Mg-Cu-Zr-Fe-Si alloy, vol% MgZn2 precipitates, thermal . 

Claims 1-8, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,544,493. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of US’493 are drawn to an overlapping Al-Zn-Mg-Cu-Zr-Fe-Si alloy, Zn/Mg ratio. Because claim 13 of US’493 teaches a substantially overlapping Al-Zn-Mg alloy processed by hot working, solution treating, and aging, substantially the same properties (including vol% MgZn2 precipitates, thermal conductivity, and average grain aspect ratio) are expected for the alloy product defined in the claims of US’493 as for the products of the present claims.
It would have been within the level of one of ordinary skill in the art to form the Al-Zn alloy taught by the claims of US’493 into the claimed “housing for an electronic device” because claim 18 of US’750 recites excellent strength.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/851,466 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of US’466 are drawn to an overlapping Al-Zn-Mg-Cu-Zr-Fe-Si alloy, Zn/Mg ratio, MgZn2. Because claim 1 of US’466 teaches a substantially overlapping Al-Zn-Mg alloy then substantially the same properties (including vol% MgZn2 precipitates, thermal conductivity, and average grain aspect ratio) are expected for the alloy product of US’466 as for .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/654,855 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of US’855 are drawn to an overlapping Al-Zn-Mg-Cu-Zr-Fe-Si alloy, aspect ratio, Zn/Mg ratio, YS. Because claim 1 of US’855 defines a substantially overlapping Al-Zn-Mg alloy then substantially the same properties (including vol% MgZn2 precipitates, thermal conductivity) are expected for the product defined in the claims of US’855 as for those defined in the instant claims. 
It would have been within the level of one of ordinary skill in the art to form the Al-Zn alloy taught by the claims of US’855 into the claimed “housing for an electronic device” because claim 7 of US’855 recites excellent strength.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        1/14/21